DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 04/20/2021. The following is the status of the claims:

Claims 8-11 and 13-28 are pending.
Claims 1-7 and 12 are canceled.
Claim 8 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8-10, 13, 18-19, 21-22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Martins et al. - (FR2936043, referring to the previously cited English machine translation), hereinafter referred to as “Martins”.

Regarding Claim 8, Martins discloses (Figures 1-2) a heat exchanger (10) for an internal combustion engine (Description Page 1, 1st Paragraph, 2nd sentence), developed for cooling air (charge air, Page 3, 3rd Paragraph, 3rd sentence) by means of a cooling fluid (engine coolant, Page 3, 3rd Paragraph, 3rd sentence), comprising: 
a housing (assembly of elements 300, 500, 410, & 420) that comprises in its interior volume tubes (100) for conducting the air to be cooled (Page 3, 4th Paragraph, 1st sentence) that extend through the housing (as shown in Figure 1a); 
an inlet (411a) and an outlet (421a) for the cooling fluid that are developed in the housing (as shown in Figure 1a), wherein the housing comprises several plate elements (top plate 500 which includes angle plate portions, lateral plates 310 & 320 connected via bottom plate per Page 3, 4th Paragraph, 4th sentence, and individual plates forming each of the parts 410 & 420) that form the housing (as shown in Figure 1a), 
wherein the inlet and the outlet are developed in different plate elements (as shown in Figure 1a, inlet 411a is formed on one of the plates of element 410 while the outlet 421a is formed on one of the plates of element 420), and wherein the inlet and the outlet are provided in a protrusion (respective protrusion 411 & 42/421) of the plate elements (as shown in Figures 1a-1b. Here elements 42 and 421 are used interchangeable as it appears from Figures 1a-1b to be the same element), 
wherein the protrusion has or have an extent (in the vertical direction relative to Figure 1a) along the housing, that has a component (vertical length of the protrusions relative to Figure 1a) perpendicular to a straight line (horizontal line connecting the inlet and the outlet relative to Figure 1a) connecting the inlet and the outlet (as shown in Figure 1a);
wherein the plate element in which at least one of the inlet and the outlet are provided (the plate portions of elements 410 & 420 where the protrusions 411 & 42 for the engine coolant inlet/outlets 411a & 421a are formed) overlaps another plate element (as shown in Figure 1a, the plate 310 is overlapped by the respective plate portions of elements 410 & 420 where the protrusions 411 & 42 for the engine coolant inlet/outlets 411a & 421a are formed) of the housing such that the other plate element partially (due to the presence of slits 311n & 312n) delimits a hollow volume (interior space of protrusions 411 and 42, as shown in Figure 1c) formed by the protrusion.
Martins fails to teach wherein the overlapped portion faces the inlet or outlet.
Martin does however teach in a different embodiment (Figures 3a-3b) that the inlet and outlet (pipes protruding from the apex of the respective protrusion 411’ & 422’) are arranged (at the apex of the respective protrusion) in such a way that they face the respective overlapped portion (as best shown in Figure 3b where the protrusion 411’ includes the inlet pipe which faces, at least in the portion attached to the protrusion, an overlapped portion of the plate element where slits 311’ are formed).
Therefore, these two elements, i.e. the protrusions with respective inlet/outlet pipes of Figure 1 and the protrusions with respective inlet/outlet pipes of Figure 3a-3b, were art-recognized equivalents at the time of the invention in heat exchanger applications where the inlet and outlet are positioned as desired to achieve flow distribution or to accommodate installation space, one of ordinary skill would have found it obvious to substitute protrusions with respective inlet/outlet pipes of Figure 3a-3b for the protrusions with respective inlet/outlet pipes of Figure 1.
Martin as modified would result in wherein the overlapped portion (at least the overlapped portion at the coolant inlet side) guides the fluid between the overlapped portion and one end of the housing (relative to the orientation shown in Figure 1a with the modification of the inlet/outlet pipes facing the overlapped portion as shown in Figures 3a-3b the coolant coming in at 411a will impinge/collide with the solid portions of the plate 310 at the overlapped portion and thus will be guided between the overlapped portion and the top end and/or the bottom end of the housing so as to be distributed uniformly along all of the slits 311n).
Regarding Claim 9, Martins as modified teaches the heat exchanger according to claim 8 and further teaches wherein the tubes open out into base plates (respective plate portions of elements 410 & 420 where air inlet/outlets 412 & 422 are formed) of the heat exchanger and wherein the inlet and the outlet for the cooling fluid are developed in a plate element (respective plate portions of elements 410 & 420 where the protrusions 411 & 42 for the engine coolant inlet/outlets 411a & 421a are formed) that is integral with the associated base plate (as shown in Figure 1a).
Regarding Claim 10, Martins as modified teaches the heat exchanger according to claim 9 and further teaches wherein the base plate and the component of the plate element into which the inlet or the outlet open out are substantially perpendicular with respect to one another (as shown in Figure 1a, Page 5, 1st Paragraph, last sentence).
Regarding Claims 13, 18-19, and 21-22, Martins as modified teaches the heat exchanger according to respective claims 8 and 9-10, and further teaches wherein the housing has substantially the form of a parallelepiped (substantially, as shown in Figure 1a) as to claims 13, 18-19, and 21-22 and wherein the inlet and the outlet are developed on the same side of the parallelepiped (substantially, as shown in Figure 1a) as to claims 13 and 18-19.
Regarding Claim 28, Martins as modified teaches the heat exchanger according to claim 8 and further teaches wherein the plate element in which both the inlet and the outlet are provided (the plate portions of elements 410 & 420 where the protrusions 411 & 42 for the engine coolant inlet/outlets 411a & 421a are formed) overlaps another plate element (as shown in Figure 1a, the plate 310 is overlapped by the respective plate portions of elements 410 & 420 where the protrusions 411 & 42 for the engine coolant inlet/outlets 411a & 421a are formed) of the housing such that the other plate element partially (due to the presence of slits 311n & 312n) delimits a hollow volume (interior space of protrusions 411 and 42, as shown in Figure 1c) formed by the protrusion.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martins as applied to claim 10 above, in view of Meshenky et al. - (US2010/0025024 - previously cited), hereinafter referred to as “Meshenky”.

Regarding Claim 11, Martins as modified teaches the heat exchanger according to claim 10 but fails to teach wherein the plate element of the base plate further comprises encompassing components that border on the base plate and wherein these encompassing components, together with the component into which the inlet or the outlet opens out, encompass the base plate.
However, Meshenky teaches (Figure 1) a heat exchanger (10) comprising base plates (plates having apertures 42/46). In particular, Meshenky teaches wherein the base plates further comprise encompassing components (54) that border on the base plate (as shown in Figure 1) for the purpose of supporting the heat exchanger and/or for securing the heat exchanger to an external structure (Paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Martins, by providing the plate element of the base plate with encompassing components that border on the base plate, as taught by Meshenky, for the purpose of supporting the heat exchanger and/or for securing the heat exchanger to an external structure.  
Martins as modified would result in these encompassing components, together with the component into which the inlet or the outlet opens out, encompassing the base plate.
Regarding Claim 20, Martins as modified teaches the heat exchanger according to claim 11 and further teaches wherein the housing has substantially the form of a parallelepiped (substantially, as shown in Martins’ Figure 1a) and wherein the inlet and the outlet are developed on the same side of the parallelepiped (substantially, as shown in Martins’ Figure 1a).

Claims 14-16, 23-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Martins as applied to respective claims 8, 9, 10, and 21 above, in view of Ohfune et al. - (US7984753 - previously cited), hereinafter referred to as “Ohfune”.

Regarding Claims 14-16, 23-24, and 27, Martins as modified teaches the heat exchanger according to respective claims 8, 9, 10, and 21 but fails to teach wherein at least one as to claims 14-16, 24, and 27, and more than one as to claim 23, protrusion(s) is in the shape of an L. However, it would have been obvious matter of design choice to shaped the protrusions in an L-shape, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
Additionally, and assuming Applicant disagrees, Ohfune teaches (Figures 1, 4 & 11) a heat exchanger (100) usable in vehicle applications for cooling a gas (EG) by means of a cooling fluid (CL), comprising a housing (formed in part by plates 131, 132); inlet and outlets (141 & 142) that are developed in the housing and provided in (133). In particular, Oofune teaches that both protrusions are in the shape of an L (as shown in Figure 4) for the purpose of providing an increased are for cooling fluid distribution around the tubes (as shown in Figure 11 as compared to Figure 15), ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Martins by employing both protrusion in the shape of an L, as taught by Ohfune, for the purpose of providing an increased are for cooling fluid distribution around the tubes, ultimately enhancing heat transfer efficiency.  

Claims 17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Martins in view of Meshenky as respectively applied to claims 11 and 20 above, and further in view of Ohfune et al. - (US7984753 - previously cited), hereinafter referred to as “Ohfune”.

Regarding Claims 17 and 25-26, Martins as modified teaches the heat exchanger according to claims 11 and 20, respectively, but fails to teach wherein at least one as to claims 17 and 26, and more than one as to claim 25, protrusion(s) is in the shape of an L. However, it would have been obvious matter of design choice to shaped the protrusions in an L-shape, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
(Figures 1, 4 & 11) a heat exchanger (100) usable in vehicle applications for cooling a gas (EG) by means of a cooling fluid (CL), comprising a housing (formed in part by plates 131, 132); inlet and outlets (141 & 142) that are developed in the housing and provided in protrusions (133). In particular, Oofune teaches that both protrusions are in the shape of an L (as shown in Figure 4) for the purpose of providing an increased are for cooling fluid distribution around the tubes (as shown in Figure 11 as compared to Figure 15), ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Martins by employing both protrusion in the shape of an L, as taught by Ohfune, for the purpose of providing an increased are for cooling fluid distribution around the tubes, ultimately enhancing heat transfer efficiency.  

Response to Arguments
Applicant's arguments, see remarks filed 04/20/2021, have been fully considered but they are not deemed persuasive.
Applicant argues that Martin as modified fails to teach wherein the overlapped portion guides the fluid between the overlapped portion and one end of the housing.
These arguments are respectfully traversed. The Office respectfully asserts that in Martin relative to the orientation shown in Figure 1a with the modification of the inlet/outlet pipes facing the overlapped portion as shown in Figures 3a-3b, the overlapped portion (at least the overlapped portion at the coolant inlet side) would 
In response to the general allegations that the Office action failed/fails to establish a prima facie case of obviousness the Office respectfully asserts that the Office action previously and presently met/meet all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the previous and present Actions; the references are related art, and Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions, and Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations.  Neither has Applicant supplied any evidence or argument addressing any failure of Examiner's application of the TSM test, pursuant to current governing law (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)). Further, motivation was provided in all present and previous combinations of references.  Although a specific motivation may not have been explicitly stated within one of the references, the motivation was not improper, and provided in accordance with the Teaching-Suggestion-Motivation Test (TSM).  As such, Examiner's use of these facts as a motivation statement is in compliance with the requirements of the TSM test, since the 
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 8-11 and 13-28 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763